                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


  Thomas Evenstad,                                 Case No. 19-CV-1902 (SRN/HB)

               Plaintiff,

  v.                                                MEMORANDUM OPINION
                                                        AND ORDER
  Tim Pawlenty, Rich Stanek, Joan Fabian,
  Mike Hatch, Minnesota Department of
  Corrections, State of Minnesota, John Does
  1–10, Jane Does 1–5, and Peter Orput,

               Defendants.


Thomas Evenstad, pro se.


SUSAN RICHARD NELSON, Unites States District Judge

       Before the Court are Petitioner Thomas Evenstad’s Objections [Doc. No. 5] to the

August 21, 2019 Report and Recommendation (R&R) [Doc. No. 4] filed by Magistrate

Judge Hildy Bowbeer. The R&R addressed Evenstad’s Complaint under 28 U.S.C. §

1915(e)(2) (2012). In the R&R, the magistrate judge recommends that the complaint

[Doc. No. 1] be dismissed without prejudice, and that Evenstad’s Application to Proceed

in District Court without Prepaying Fees or Costs [Doc. No. 2] and Motion to Compel

[Doc. No. 3] be denied as moot. For the reasons set forth below, the Court overrules

Evenstad’s Objections, adopts the R&R in its entirety, and dismisses the Complaint

without prejudice.
I.     BACKGROUND

       Plaintiff Thomas Evenstad is serving a sentence for sending threatening

communications. He is incarcerated at the Minnesota Correctional Facility in Stillwater,

Minnesota.

       Evenstad initiated this civil action alleging that he is entitled to compensation

because in 2003 Minnesota officials did not heed his advice to implement GPS tracking

for persons released from prison with a high risk of sexually violent behavior. (See

Compl. [Doc. No. 1].) He claims that as a result of ignoring his advice, an individual with

a high risk of sexually violent behavior was released from prison without GPS tracking

and subsequently murdered Dru Sjodin.

II.    MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATIONS

       As relevant to Evenstad’s Objections, in the R&R, the magistrate judge ruled that

Evenstad failed to state claims on which relief may be granted, and thus, that the

Complaint should be dismissed without prejudice. The magistrate judge assessed each of

the eight claims individually. The magistrate judge noted that while pro se complaints

are construed liberally, the facts were not pled sufficiently to put the defendants on notice

of the claims being brought against them. Accordingly, the magistrate judge denied

Evenstad’s Application to Proceed in District Court without Prepaying Fees or Costs and

Evenstad’s Motion to Compel.

III.   EVENSTAD’S OBJECTIONS

       Plaintiff’s objections must be read liberally in light of his pro se status. See Horsey

v. Asher, 741 F.2d 209, 211 n.3 (8th Cir. 1984) (citing Haines v. Kerner, 404 U.S. 519,

                                              2
520 (1972)). Evenstad’s primary argument is that he be appointed counsel to assist him in

amending his complaint. (See Pl. Obj. [Doc. No. 5] at 1.) He contends that if the court

appoints him counsel, he will “amend the Complaint to show the Court exactly the

information the Court claims Evenstad hasn’t shown.” (Id. at 4.) Additionally, Evenstad

restates his claims that the Defendants ignored his GPS tracking proposal, stole that idea,

touted it as their own, violated his Constitutional right to Due Process, retaliated against

him, and caused intentional infliction of emotional distress. (Id.) Evenstad also attached a

Motion to Compel the production of the Complaint by Dru Sjodin’s family. (Id. at 5.)

IV.    DISCUSSION

       The district court must undertake an independent, de novo review of those

portions of the R&R to which a party has properly objected. D. Minn. L.R. 72.2(b). In

that review, the district court “may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C)

(2012); accord D. Minn. L.R. 72.2. Under Local rule 72.2, objections must be “specific.”

D. Minn. L.R. 72.2(b)(1).

       Throughout his objections Evenstad argues that the court must appoint him

counsel. Pro se litigants do not have a constitutional or statutory right to counsel in civil

cases. Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998). Rather, appointment of

counsel is a matter of the Court’s discretion. McCall v. Benson, 114 F.3d 754, 756 (8th

Cir. 1997); Mosby v. Mabry, 697 F.2d 213, 214 (8th Cir. 1982). Among the factors the

court considers are the factual complexity of the case, the ability of the litigant to present

his claims, the complexity of the legal issues, and whether both the litigant and the court

                                              3
would benefit from having the litigant represented by counsel. McCall, 114 F.3d at 756;

Johnson v. Williams, 788 F.2d 1319, 1322–23 (8th Cir. 1986). Here, the Court finds that

neither the facts nor the legal issues involved in this case are so complex as to warrant

appointment of counsel.

       Evenstad objected to the dismissal of his claims, but he does not introduce new

information to substantiate his claims. (See Pl. Obj. [Doc. No. 5] at 4.) Instead, he restates

what he believes to be “the central truths” asserted in his complaint. (Id. at 2, 4.)

However, the law states that a complaint must “state a claim to relief that is plausible on

its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 554, 570 (2007). Thus, as the magistrate

judge correctly noted, Evenstad failed to state a cause of action on which relief may be

granted. Accordingly, the Court overrules Evenstad’s Objections, adopts the R&R, and

dismisses the Petition without prejudice.

V.     CONCLUSION

       Based on the submission and the entire file and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       1.     The Report and Recommendation [Doc. No. 4] is adopted in full;

       2.     This matter is DISMISSED WITHOUT PREJUDICE;

       3.     Plaintiff Evenstad’s Application to Proceed in District Court Without

              Prepaying Fees or Costs [Doc. No. 2] is DENIED AS MOOT;

       4.     Plaintiff Evenstad’s Motion to Compel [Doc. No. 3] is DENIED AS

              MOOT.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

                                              4
Dated: October 18, 2019

                              s/Susan Richard Nelson
                              SUSAN RICHARD NELSON
                              United States District Judge




                          5
